FILED
                             NOT FOR PUBLICATION                             APR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NICOLE STRACHER, a.k.a. Jihan                     No. 11-73968
Palmer, a.k.a. Nicole Palmer, a.k.a. Nicola
Natalie Stachan, a.k.a. Strachar, a.k.a.          Agency No. A095-687-691
Natalie Strawn-Hynes, a.k.a. Jihan
William, a.k.a. Burnadette Williams,
                                                  MEMORANDUM *
               Petitioner,

  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Nicole Stracher, a native and citizen of Jamaica, petitions pro se for review

of the Board of Immigration Appeals’ order dismissing her appeal from an


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s decision denying her applications for relief, and denying her

motion to remand. We have jurisdiction under 8 U.S.C. § 1252. We review de

novo questions of law, and review for substantial evidence the agency’s factual

findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We review for

abuse of discretion the agency’s particularly serious crime determination, and the

denial of a motion to remand. Arbid v. Holder, 700 F.3d 379, 383 (9th Cir. 2012)

(per curiam); Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005). We

deny the petition for review.

      Stracher’s two convictions for possession of marijuana for sale in violation

of California Health & Safety Code § 11359 are aggravated felony drug trafficking

crimes as defined in 8 U.S.C. § 1101(a)(43)(B). See Rendon v. Mukasey, 520 F.3d

967, 975-76 (9th Cir. 2008) (possession of a controlled substance with the intent to

sell contains a trafficking element and is an aggravated felony). These convictions

render Stracher statutorily ineligible for asylum. See 8 U.S.C.

§§ 1158(b)(2)(A)(ii), (b)(2)(B)(i).

      The agency did not abuse its discretion by determining that Stracher’s

convictions are particularly serious crimes that render her ineligible for

withholding of removal. See 8 U.S.C. § 1231(b)(3)(B)(ii); Miguel-Miguel v.




                                           2                                   11-73968
Gonzales, 500 F.3d 941, 946-49 (9th Cir. 2007) (drug trafficking felonies

presumptively constitute particularly serious crimes).

      Substantial evidence supports the agency’s determination that Stracher failed

to establish that it is more likely than not that she would be tortured if she were

returned to Jamaica where she failed to show any threat of torture by or with the

acquiescence of Jamaican authorities. See Wakkary, 558 F.3d at 1067-68.

      The agency did not abuse its discretion in denying Stracher’s motion to

remand to apply for special rule cancellation of removal for battered spouses

because her aggravated felonies render her statutorily ineligible for that form of

relief. See 8 U.S.C. § 1229b(b)(2)(A)(iv); Fernandez v. Gonzales, 439 F.3d 592,

599 (9th Cir. 2006).

      In light of our disposition, we need not reach Stracher’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                           3                                     11-73968